DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 9 of Applicant’s Response, filed 11/05/2021, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. Please see Examiner’s Statement of Reasons for Allowance section below.  
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 13, 22, and 28, the prior art does not appear to teach, in the context of the systems and methods recited, that a configurable sensor is configured to sense one from among a set of environmental conditions, a tracking center receives sensor information from the sensor at a first frequency, and transmits the sensor information to a client device at the first frequency when a shipment associated with the sensor is within a predetermined distance from a delivery location, and the tracking center transmits the sensor information to the client device at a second frequency different from the first frequency when it is determined that the shipment is outside of the predetermined distance from the delivery location. Such a combination of elements, in the context of the systems and methods recited, is not taught or suggested by the prior art. Please see citation of pertinent prior art section below. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
	Paretti et al. (U.S. PG Pub. No. 20100077484; hereinafter “Paretti”)
 Paretti teaches that location information associated with a tracking device may be transmitted at a lower level of granularity (specificity of information here, not interval granularity) or may not be transmitted at all when it is determined that the device being tracked is within a predetermined area around a given location. (Paretti: paragraph [0110-111]) Paretti, however, appears to teach the location updates are disabled altogether, rather than transmitted at a different frequency when the device is within a given area. As outlined above, claims 13, 24, and 35 require an actual transmission of updates at a different frequency when the device is within the predetermined distance of the delivery location. 
Stevens et al., (U.S. PG Pub. No. 20110133888; hereinafter “Stevens”) 
Stevens teaches that frequency of collection of location information may be increased or decreased when a given shipment tracking device is within a given geofence around a delivery or pickup location. (Stevens: paragraph [0074]) Stevens, however, does not appear to teach that a server collects the information at a first frequency and then it is determined that the information should be thereafter disseminated to a client device at a second frequency different from the first.  
Breen (U.S. PG Pub. No. 20080162034; hereinafter “Breen”) 
Similar to Stevens Breen teaches the increasing or decreasing of collection of information when a tracking device is within a predetermined geofence of an origination or ending location. (Breen: paragraph [0031, 35, 42-43], Fig. 2) Breen, however, does not appear to teach that a server collects the information at a first frequency and then it is determined that the information should be thereafter disseminated to a client device at a second frequency different from the first.  
 	Boyden et al., "Untethered Trailer Tracking and Control System", Department of Transportation Federal Motor Carrier Safety Administration Report, December, 2005
Boyden generally teaches a telematics device which may allow for alteration of intervals at which the location of the device may be collected and further indicates that geofences may be used to issue alerts indicative of a vehicle crossing such geofences, but is silent as to a tracking center receiving this information and altering frequencies at which this information should be forwarded to a client device based on the location of the vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628